SECURITIES PURCHASE AGREEMENT

Power Efficiency Corporation

5744 Pacific Center Blvd., Suite 311

San Diego, CA 92121

 

Ladies & Gentlemen:

 

Each undersigned investor set forth on the Schedule of Investors attached as
Annex I hereto (each an “Investor” and, collectively, the “Investors”), hereby
confirms Investor’s agreement with you as follows:

1. This Securities Purchase Agreement (the “Agreement”) is made as of January
18, 2012 between Power Efficiency Corporation, a Delaware corporation (the
“Company”), and each of the Investors.

2. The Company has authorized the sale and issuance of Two Hundred Fifty (250)
shares of the Company’s Series E Preferred Stock (the “Preferred Stock”) to the
Investors in a private placement offering (the “Offering”) commencing as of the
date hereof and continuing through January 18, 2012 (the “Termination Date”).
Each share of Preferred Stock shall be convertible into One Million (1,000,000)
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), subject to adjustment as set forth in the Certificate of Designation
setting forth the rights, preferences and privileges of the Preferred Stock. The
Preferred Stock, and shares of Common Stock into which the Preferred Stock is
convertible are referred to collectively herein as the “Securities”.

3. The Company and the Investors agree that each Investor will, severally and
not jointly, purchase from the Company and the Company will issue and sell to
the Investors that number of shares of Preferred Stock as set forth opposite
each Investor’s name on Annex I attached hereto, for an aggregate purchase price
of $10,000 per share, pursuant to the Terms and Conditions for Purchase of
Preferred Stock attached hereto as Annex II and incorporated herein by reference
as if fully set forth herein (the “Terms and Conditions”). Unless otherwise
requested by the Investors, certificates representing the Preferred Stock will
be registered in the Investors’ names and addresses as set forth on Annex I.

4. Each Investor represents that, except as set forth below, (a) they have had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company and (b)
they have no direct or indirect affiliation or association with any Financial
Industry Regulatory Authority (“FINRA”) member as of the date hereof.
Exceptions:

--------------------------------------------------------------------------------

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

 

 



 

Please confirm the foregoing correctly sets forth the agreement between us by
signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use or rely upon (i) the
information in paragraph 4 above, (ii) the representations and warranties in
Section 5 of the Terms and Conditions, solely with respect to the Investors and
(iii) the names and addresses below in preparation of the Registration Statement
(as defined in Annex II).

 

AGREED AND ACCEPTED:  

POWER EFFICIENCY CORPORATION

 

 

 

 

By: ___________________________

Name: Steven Z. Strasser
Title: Chairman & CEO

INVESTORS:

 

 

By: __________________________

Name:

Title:

 

Address:


 

 

Name in which securities should be registered (if different):

_______________________________



         

 

  

 

 

 

 



2

 

 

 

ANNEX I

SCHEDULE OF INVESTORS

NAME AND ADDRESS OF PURCHASER NUMBER OF SHARES OF PREFERRED STOCK AGGREGATE
PURCHASE PRICE

Philip L. Meisel

 

Two Hundred Fifty (250) $2,500,000                                              
        TOTAL Two Hundred Fifty (250) $2,500,000

 

3

 

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND, UNLESS SO
REGISTERED, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
CONFIDENTIAL SUMMARY OF TERMS AND CONDITIONS. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE. THE SECURITIES ARE BEING OFFERED PURSUANT TO EXEMPTIONS
FROM REGISTRATION REQUIREMENTS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT,
REGULATION D AND RULE 506 THEREUNDER, CERTAIN STATE SECURITIES LAWS AND CERTAIN
RULES AND REGULATIONS PROMULGATED PURSUANT THERETO. THE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. THIS DOCUMENT
DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION WHERE, OR TO ANY PERSON TO WHOM, IT IS UNLAWFUL
TO MAKE SUCH OFFER OR SOLICITATION.

ANNEX II

TERMS AND CONDITIONS FOR PURCHASE OF PREFERRED STOCK

1.                  Authorization and Sale of the Preferred Stock. Subject to
these Terms and Conditions, the Company has authorized the sale and issuance of
Two Hundred Fifty (250) Shares of Series E Preferred Stock.

2.                  Agreement to Sell and Purchase the Preferred Stock. At the
Closing (as defined in Section 3), the Company will sell to each Investor, and
such Investor will severally purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Shares of Preferred Stock set
forth opposite such Investor’s name in Annex I to the Securities Purchase
Agreement (the “Agreement”) to which these Terms and Conditions are attached as
Annex II, at the purchase price set forth thereon.

3.                  Delivery of the Preferred Stock at Closing. The closing on
the purchase and sale of the Preferred Stock (the “Closing”) shall occur on or
prior to January 18, 2012. At such Closing, the Company shall deliver to each
Investor, against payment therefor, (i) one certificate representing Preferred
Stock and such certificate shall bear an appropriate restrictive legend as
required by applicable securities laws.

The Company’s obligation to issue the Preferred Stock to the Investors shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of a certified or official bank check or
wire transfer of funds in the full amount of the purchase price for the
Preferred Stock being purchased hereunder and (b) the accuracy of the
representations and warranties made by the Investors and the fulfillment of
those undertakings of the Investors.

4

 

 

Each Investor’s obligation to purchase the Preferred Stock shall be subject to
the following conditions, any one or more of which may be waived by such
Investor: (a) the representations and warranties of the Company set forth herein
shall be true and correct as of each date of the Closing in all material
respects, and (b) the Investor shall have received such documents as such
Investor shall reasonably have requested, including compliance and Secretary’s
certificates and, subject to the accuracy of the information and the
representations and warranties required to be provided by each Investor, as to
exemption from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).

4.                  Representations, Warranties and Covenants of the Company.
Except as otherwise described in the Disclosure Schedule delivered to the
Investors prior to the execution of this Agreement, the Company hereby
represents and warrants to, and covenants with, the Investors, as follows:

4.1              Organization. The Company is duly organized and validly
existing under the laws of the state of Delaware and is in good standing
therein. Each of the Company and its Subsidiaries (as defined in Rule 405 under
the Securities Act) has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and as described
in the documents filed by the Company under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), since the end of its most recently completed
fiscal year through the date hereof, including, without limitation, its most
recent reports on Form 10-K and Form 10-Q (collectively, the “Exchange Act
Documents”) and is registered or qualified to do business and in good standing
in each jurisdiction in which the nature of the business conducted by it or the
location of the properties owned or leased by it requires such qualification and
where the failure to be so qualified would have a material adverse effect upon
the condition (financial or otherwise), earnings, business or business
prospects, properties or operations of the Company and its Subsidiaries,
considered as one enterprise (a “Material Adverse Effect”), and no proceeding
has been instituted in any such jurisdiction, revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.

4.2              Due Authorization and Valid Issuance. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreement, and the Agreement has been duly authorized and validly
executed and delivered by the Company and constitutes the legal, valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Furthermore, the Company has complied with
Delaware Corporations Code Section 144(a).



5

 

 

4.3              Non-Contravention. The execution and delivery of the Agreement,
the issuance and sale of the Preferred Stock under the Agreement, the
fulfillment of the terms of the Agreement and the consummation of the
transactions contemplated hereby will not (A) conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under, (i) any
material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which it or any of its Subsidiaries or their respective properties are
bound, (ii) the charter, bylaws or other organizational documents of the Company
or any Subsidiary, or (iii) any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company or any Subsidiary or their respective properties other
than in relation to any offering of securities under Section 5 of the Securities
Act, or (iv) any offering of securities under Section 5 of the Securities Act,
assuming compliance by the Investors with the terms and conditions hereof and
the truthfulness and accuracy of the Investors’ representations and warranties
set forth in Section 5 hereof, except in the case of clauses (i), (iii) and (iv)
for any such conflicts, violations or defaults which are not reasonably likely
to have a Material Adverse Effect, individually or in the aggregate, or (B)
result in the creation or imposition of any lien, encumbrance, claim, security
interest or restriction whatsoever upon any of the material properties or assets
of the Company or any Subsidiary or an acceleration of indebtedness pursuant to
any obligation, agreement or condition contained in any material bond,
debenture, note or any other evidence of indebtedness or any material indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company or any Subsidiary is a party or by which any of them is bound or to
which any of the material property or assets of the Company or any Subsidiary is
subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreement and the valid issuance and sale of
the Preferred Stock to be sold and issued pursuant to the Agreement, other than
such as have been made or obtained, and except for any post-closing securities
filings or notifications required to be made under federal or state securities
laws.

4.4              Capitalization. As of the date hereof and prior to giving
effect to the issuance of the Preferred Stock, Disclosure Schedule 4.4 sets
forth the capitalization of the Company on an outstanding basis and on a
fully-diluted basis. Disclosure Schedule 4.4 also sets forth (i) any capital
stock granted pursuant to an employee benefit plan and (ii) any outstanding
warrants, options or other securities. The Preferred Stock to be sold and issued
pursuant to the Agreement have been duly authorized, and when issued and paid
for in accordance with the terms of the Agreement, will be duly and validly
issued, fully paid and non-assessable (other than as to a lawful offering of
securities under Section 5 of the Securities Act) and as to a lawful offering of
securities under Section 5 of the Securities Act, assuming the correctness of
the representations and warranties of the Investors set forth in Section 5
hereof. Except as set forth in or contemplated by the Agreement or as described
in the Disclosure Schedule, no preemptive right, co-sale right, right of first
refusal, registration right, or other similar right exists with respect to the
Preferred Stock or the issuance and sale thereof. Other than the necessary Board
and Stockholder approvals necessary for either an increase in the Company’s
authorized Share Capital or a reverse split of the currently authorized and/or
outstanding Common Stock, no further approval or authorization of any
stockholder, the Board of Directors of the Company (“the Board”) or others is
required for the issuance and sale of the Preferred Stock. The issuance and sale
of the Preferred Stock pursuant to the terms herein and the rights, preferences
and privileges of the Preferred Stock as set forth in the Certificate of
Designation as filed with the Delaware Secretary of State have been unanimously
approved by the Board of the Company.



6

 

 

4.5              Controlling Stockholder. Philip Meisel (“Meisel”) shall have
sole authority to wire or draw the funds that are to be deposited in Power
Efficiency Vanguard Prime Money Market Fund Account 66 (“the Account”) as a
result of the transactions contemplated in this Agreement. Meisel must: (i)
provide prior consent, which such consent can be withheld in Meisel’s sole and
absolute discretion, for the hiring of any new employee earning greater than
Seventy Five Thousand Dollars ($75,000) per annum, and (ii) provide prior
approval, which such approval can be withheld in Meisel’s sole and absolute
discretion, of all Company expenditures over Ten Thousand Dollars ($10,000),
other than expenditures for rent payments, attorney fees, audit fees, payroll
expenses and any other payments, fees or expenditures that arise during the
course of ordinary business, of which Brian Chan (“Chan”) shall notify Meisel
and Meisel shall, if approved by him, arrange to have such amounts released to
the Company no later than three (3) business days of receipt of such
notification (which may be via electronic mail) from Chan and approval by
Meisel. In the event of Meisel’s Incapacitation or demise, or he otherwise
consents, the secretary of the Company, currently Chan, shall possess such
authority of Mesiel set forth in this Section 4.5. Any consent or approval of
Meisel as noted herein can be delivered to the Company by electronic mail from
Meisel. For purposes of this Section 4.5, “Incapacitation” shall be solely
determined in writing by Meisel’s then-attending physician.

4.6              Legal Proceedings. Except as set forth on the Disclosure
Schedule, there is no material legal or governmental proceeding pending or, to
the knowledge of the Company, threatened (i) to which the Company or any
Subsidiary is or may be a party or of which the business or property of the
Company or any Subsidiary is subject or (ii) which adversely affects or
challenges the legality, validity or enforceability of the Agreement.

4.7              Disclosure. The representations and warranties of the Company
contained in this Section 4 as of the date hereof, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

4.8              Common Stock Listing. The Common Stock is registered pursuant
to Section 12(g) of the Exchange Act and is quoted on the OTCQB (the “OTCQB”),
and the Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
removal of the Common Stock from the OTCQB, nor has the Company received any
notification that the SEC is contemplating terminating such registration.

4.9              Reporting Status. The Company has filed in a timely manner all
documents that the Company was required to file under the Exchange Act during
the 12 months preceding the date of this Agreement. The following documents
complied in all material respects with the SEC’s requirements as of their
respective filing dates, and the information contained therein as of the date
thereof did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading:



7

 

 

(a)               Annual Report on Form 10-K for the years ended December 31,
2010 and December 31, 2009;

(b)               Definitive Proxy Statement for the Annual Meeting held on May
21, 2010;

(c)               Quarterly Reports on Form 10-Q for the quarters ended March
31, 2011, June 30, 2011 and September 30, 2011; and

(d)               All other documents, if any, filed by the Company with the SEC
during the 12 months preceding the date of this Agreement pursuant to the
reporting requirements of the Exchange Act.

4.10          No Manipulation of Stock. Neither the Company, nor any of its
directors, officers or controlling persons, has taken or will, in violation of
applicable law, take, any action designed to or that might reasonably be
expected to cause or result in, or which has constituted, stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Preferred Stock.

4.11          Company not an “Investment Company”. The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). The Company is not, and immediately
after receipt of payment for the Preferred Stock will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act and shall conduct its business in a manner so that
it will not become subject to the Investment Company Act.

4.12          Foreign Corrupt Practices; Sarbanes-Oxley Act.

(a)                Neither the Company, nor to the knowledge of the Company, any
agent or other person acting on behalf of the Company, has (i) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, made any unlawful payment to foreign or domestic government
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company (or made by any person acting on its behalf of which the
Company is aware) which is in violation of law, or (iv) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended.

(b)               The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002 that are applicable to it as of the
date of each Closing.



8

 

 

4.13          Environmental. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (i) the
Company and its Subsidiaries are in compliance with and not subject to any known
liability under applicable Environmental Laws (as defined below), (ii) the
Company has made all filings and provided all notices required under any
applicable Environmental Law, and has, and is in compliance with, all permits
required under any applicable Environmental Laws and each of them is in full
force and effect, (iii) (a) there is no pending civil, criminal or
administrative action, or pending hearing or suit, (b) the Company has not
received any demand, claim or notice of violation and (c) to the knowledge of
the Company, there is no investigation, proceeding, notice or demand letter or
request for information threatened against the Company, in the case of each of
(a), (b) and (c), under any Environmental Law, (iv) no lien, charge, encumbrance
or restriction has been recorded under any Environmental Law with respect to any
assets, facility or property owned, operated, leased or controlled by the
Company, (v) the Company has not received notice that it has been identified as
a potentially responsible party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or any comparable
state law and (vi) no property or facility of the Company is (a) listed or, to
the knowledge of the Company, proposed for listing on the National Priorities
List under CERCLA or is (b) listed in the Comprehensive Environmental Response,
Compensation, Liability Information System List promulgated pursuant to CERCLA,
or on any comparable list maintained by any state or local governmental
authority.

For purposes of this Agreement, “Environmental Laws” means all applicable
federal, state and local laws or regulations, codes, orders, decrees, judgments
or injunctions issued, promulgated, approved or entered thereunder, relating to
pollution or protection of public or employee health and safety or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of Hazardous Materials (as defined
below) into the environment (including, without limitation, ambient air, surface
water, ground water, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of Hazardous Materials and (iii) underground and above
ground storage tanks and related piping, and emissions, discharges, releases or
threatened releases therefrom. The term “Hazardous Material” means (a) any
“hazardous substance,” as defined in the Comprehensive Environmental Response,
the Resource Conservation and Recovery Act, as amended, (b) any “hazardous
waste,” as defined by the Resource Conservation and Recovery Act, as amended,
(c) any petroleum or petroleum product, (d) any polychlorinated biphenyl and any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance.

4.14          Accountants. BDO Seidman, LLP is the independent public accountant
as required by the Exchange Act and the rules and regulations thereunder.

4.15          Taxes. Except as set forth on the Disclosure Schedule, the Company
has filed all necessary federal, state and foreign income and franchise tax
returns and has paid or accrued all taxes shown as due thereon, and the Company
has no knowledge of a tax deficiency which has been or might be asserted or
threatened against it which would have a Material Adverse Effect.



9

 

 

4.16          Transfer Taxes. On the date of the Closing, all securities
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Preferred Stock to be sold to
the Investors hereunder will be, or will have been, fully paid or provided for
by the Company and all laws imposing such taxes will be or will have been fully
complied with.

4.17          Private Offering. Assuming the correctness of the representations
and warranties of the Investors set forth in Section 5 hereof, the offer and
sale of Preferred Stock hereunder is exempt from registration under the
Securities Act. The Company will not distribute prior to the final Closing, any
offering materials in connection with this Offering and sale of the Preferred
Stock other than the documents of which this Agreement is a part, including the
Disclosure Schedule, or the Exchange Act Documents. The Company has not in the
past nor will it hereafter take any action to sell, offer for sale or solicit
offers to buy any securities of the Company which would bring the offer,
issuance or sale of the Preferred Stock as contemplated by this Agreement,
within the provisions of Section 5 of the Securities Act, unless such offer,
issuance or sale was or shall be within the exemptions of Section 4 of the
Securities Act.

4.18          Use of Proceeds. The Company shall use the proceeds from the
Offering for working capital, sales and marketing, research and product
development and general corporate purposes.

4.19          Transactions with Affiliates. Other than as set forth on the
Disclosure Schedule, as of the date hereof, the Company has no current plans to
enter into any, agreement, contract or arrangement with any of its officers,
directors or other affiliates.

4.20          Brokers or Finders. Except as disclosed in the Disclosure
Schedule, the Company has not dealt with any broker or finder in connection with
the transactions contemplated by the Agreement, and Company has not incurred,
and shall not incur, directly or indirectly, any liability for any brokerage or
finders’ fees or agents commissions or any similar charges in connection with
the transactions contemplated by the Agreement.

4.21          Employee Relations. Neither the Company nor any of its
Subsidiaries is involved in any union or labor dispute nor, to the knowledge of
the Company or any of its Subsidiaries, is any such dispute threatened. None of
the Company's or its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relations
with their employees are good. No executive officer (as defined in Rule 501(f)
of the Securities Act) has notified the Company that such officer intends to
leave the Company or otherwise terminate such officer's employment with the
Company. No executive officer, to the best knowledge of the Company and its
Subsidiaries, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, nondisclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.



10

 

 

4.22          No Misleading Statements. The representations and warranties of
the Company contained in this Agreement, the Annexes, Exhibits and Disclosure
Schedules hereto and all other documents and information furnished to the
Investors and their representatives pursuant hereto are complete and accurate in
all material respects and do not include any untrue statement of a material fact
or omit to state any material fact necessary to make any statements made not
misleading. There is no material fact relating to the Company or the Preferred
Stock that has not been set forth or described in this Agreement or in the
Disclosure Schedules hereto or in the Exchange Act Documents.

4.23          Fees. The Company shall reimburse the Investors for legal,
accounting, and incidental expenses of each of the Investors relating to this
transaction in an account up to but not exceeding, $25,000.

5.                  Representations Warranties and Covenants of the Investor.

5.1              Each Investor, severally and not jointly, represents and
warrants to, and covenants with, the Company that: (i) the Investor is an
“accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act and is also knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
shares presenting an investment decision like that involved in the purchase of
the Preferred Stock, including investments in securities issued by the Company
and investments in comparable companies, and has requested, received, reviewed
and considered all information it deemed relevant in making an informed decision
to purchase the Preferred Stock; (ii) the Investor is acquiring the Preferred
Stock set forth in Annex I to the Agreement in the ordinary course of business
and for its own account for investment only and with no present intention of
distributing any of such Preferred Stock or the Securities or any arrangement or
understanding with any other persons regarding the distribution of such
Preferred Stock or the Securities, except in accordance with applicable
securities law; (iii) the Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Preferred Stock or
the Securities except in compliance with the Securities Act, applicable state
securities laws and the respective rules and regulations promulgated thereunder;
(iv) the Investor has answered all questions in the Agreement and the answers
thereto are true, correct and complete in all material respects as of the date
hereof and will be true, correct and complete in all material respects as of the
date of each Closing; and (v) the Investor has, in connection with its decision
to purchase the Preferred Stock set forth in Annex I to the Agreement, relied
only upon the Exchange Act Documents (which are incorporated herein by reference
and which Investor acknowledges it has reviewed), the representations and
warranties of the Company contained herein and the Disclosure Schedules. Each
Investor understands its acquisition of the Preferred Stock has not been
registered under the Securities Act or registered or qualified under any state
securities law in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the bona fide nature of the Investor’s
investment intent as expressed herein. Investor understands the Preferred Stock
purchased hereunder must be held indefinitely unless there is an effective
Registration Statement under the Securities Act with respect to the Preferred
Stock or an exemption from registration available under the Securities Act and
applicable state securities laws, and the Investor is able to bear the economic
risk of an investment in the Preferred Stock.



11

 

 

5.2              Each Investor, severally and not jointly, acknowledges,
represents and agrees that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Preferred Stock, or possession or distribution of offering
materials in connection with the issue of the Preferred Stock, in any
jurisdiction outside the United States where legal action by the Company for
that purpose is required.

 

5.3              Each Investor, severally and not jointly, hereby covenants with
the Company not to make any sale of the Preferred Stock or the Common Stock
underlying the Preferred Stock without complying with the provisions of this
Agreement and all securities laws, and the Investor acknowledges that the
certificates evidencing the Preferred Stock and the Common Stock underlying the
Preferred Stock will be imprinted with a legend that prohibits their transfer
except in accordance therewith. Upon the earlier of (i) a registration statement
covering the Common Stock underlying the Preferred Stock becoming effective and
(ii) Rule 144 becoming available, the Investors shall be entitled to exchange
their certificates representing the Common Stock for certificates that do not
contain any restrictive legend.

5.4              Each Investor, severally and not jointly, further represents
and warrants to, and covenants with, the Company that (i) the Investor has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the execution and delivery of this Agreement, the purchase of the Preferred
Stock under the Agreement, the fulfillment of the terms of the Agreement and the
consummation of the transactions contemplated hereby will not conflict with or
constitute a violation of, or default (with the passage of time or otherwise)
under the charter, bylaws or other organizational documents of the Investor, and
(iii) this Agreement constitutes a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Investors herein may be legally unenforceable.

5.5              Investor will not use any of the restricted Preferred Stock or
underlying Common Stock acquired pursuant to this Agreement to cover any short
position in the Common Stock of the Company if doing so would be in violation of
applicable securities laws.

5.6              Each Investor understands that nothing in the Exchange Act
Documents, this Agreement or any other materials presented to the Investors in
connection with the purchase and sale of the Preferred Stock constitutes legal,
tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Preferred Stock.

5.7              Except as disclosed in the Disclosure Schedule, the Investors
have not dealt with any broker or finder in connection with the transactions
contemplated by the Agreement, and the Investors have not incurred, and shall
not incur, directly or indirectly, any liability for any brokerage or finders’
fees or agents commissions or any similar charges in connection with the
transactions contemplated by the Agreement.



12

 

 

5.8              Investor is not purchasing the Preferred Stock as a result of
any advertisement, article, notice or other communication regarding the
Preferred Stock published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

5.9              Each Investor has independently evaluated the merits of its
decision to purchase Preferred Stock, such decision has been independently made
by such Investor and such Investor confirms that it has only relied on the
advice of its own business and/or legal counsel and not on the advice of the
Company’s or any other Investor’s business and/or legal counsel in making such
decision.

6.                  Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investors herein shall survive the execution of this Agreement, the delivery
to the Investors of the Preferred Stock being purchased and the payment
therefor.

7.                  Right to Appoint Board Members. Marc Lehmann, a current
member of the Company’s board of directors, shall tender his resignation
effective as of the Closing and Meisel shall have the right to name such
replacement director.

8.                  No Net-Cash Settlement.

8.1              No Net Cash Settlement. In no event will any registered holder
of the Securities be entitled to receive a net-cash settlement in lieu of
physical settlement in shares of Common Stock.

8.2              Transfer of Preferred Stock; Suspension. Each Investor agrees
that it will not effect any disposition of the Securities or its right to
purchase the Securities that would constitute a sale within the meaning of the
Securities Act except as otherwise permitted by law.

9.                  Representation. Each Investor has consulted with, or has had
the opportunity to consult with, his own legal counsel in connection with this
transaction.

10.              Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed (A) if within the
United States by first-class registered or certified airmail, or nationally
recognized overnight express courier, postage prepaid, or by facsimile, or (B)
if delivered from outside the United States, by international Federal Express or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by international Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:



13

 

 

(a)              if to the Company, to:

Power Efficiency Corporation

5744 Pacific Center Blvd., Suite 311

San Diego, CA 92121

Tel: (858) 750-3875

Fax: (858) 750-3877

Attn: Steven Z. Strasser

 

(b)             with a copy to:

Ellenoff Grossman & Schole LLP

150 East 42nd Street, 11th Floor

New York, New York 10017

Tel: (212) 370-1300

Fax: (212) 370-7889

Attn: Barry Grossman, Esq.

 

(c) if to the Investors, at their respective addresses on the signature pages
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

 

11.              Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the majority in
interest of the Investors.

12.              Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

13.              Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

14.              Governing Law; Arbitration.

14.1          This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law.



14

 

 

14.2          In the event any controversy or dispute shall arise between the
parties under, out of, in connection with, or relating to this Agreement or the
breach thereof, the party initiating such controversy or making such claim shall
provide to the other party notice containing a brief and concise statement of
the initiating party’s claims, together with relevant facts supporting them. 
Following the date of said notice, the parties shall make good faith efforts to
settle the dispute. In the event the parties have been unable to reach accord
using the procedures set forth in this Section 15, either party may seek binding
arbitration before three (3) arbitrators in accordance with the rules of the
American Arbitration Association (“AAA”).  Each party shall appoint one
arbitrator and the appointed arbitrators shall in turn appoint the third
arbitrator.  In the event the two appointed arbitrators are unable to agree upon
the third arbitrator, the AAA shall designate the third arbitrator to arbitrate
the controversy or dispute.  The arbitration shall be held in San Diego,
California.  Within thirty (30) days after initiation of arbitration, the
parties shall reach agreement upon and thereafter follow procedures assuring
that the arbitration will be concluded and the award rendered within no more
than six (6) months from selection of the three arbitrators.  Failing such
agreement, AAA will design, and the parties will follow, such procedures.  THE
ARBITRATORS SHALL NOT AWARD ANY PARTY PUNITIVE OR EXEMPLARY DAMAGES, AND EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.  Each party has
the right before or during the arbitration to seek and obtain from the
appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc., to avoid irreparable harm, maintain the status quo
or preserve the subject matter of the arbitration.

15.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

16.              Expenses. Except as set forth herein, each of the Company and
the Investors shall bear its own expenses, including fees and costs of
attorneys, accountants and financial advisors, incurred in connection with the
transactions contemplated hereunder; provided, however, that the Company shall
be responsible for the payment of legal fees that are related to the issuance of
legal opinions under Rule 144 or the registration of the issued securities, if
required.

17.              Confidential Information. Each Investor represents to the
Company that, at all times during the Offering, the Investor has maintained in
confidence the existence of this Offering.



15

